Citation Nr: 1438043	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  13-19 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent for peripheral neuropathy of the left upper extremity.

2.  Entitlement to a disability rating higher than 10 percent for peripheral neuropathy of the right upper extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to April 1971.

He appealed to the Board of Veterans' Appeals (Board/BVA) from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

Because there is an outstanding hearing request, the Board is remanding these claims to the Agency of Original Jurisdiction (AOJ) rather than immediately deciding them.


REMAND

In appealing the denials of these claims, the Veteran asked for a videoconference hearing before a Veterans Law Judge (VLJ) of the Board to provide testimony in support of these claims.  There is no indication this requested hearing was ever scheduled, however, and he has a right to this hearing before deciding these claims.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a), (a claimant has right to a hearing before the issuance of a Board decision)).  See also 38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. §§ 3.103(a) and (c), 19.9, 19.25, 20.700(a) and (e) (2013).  Since the AOJ, rather than the Board, schedules this type of hearing, his claims must be returned to the AOJ to schedule this requested hearing.  See 38 C.F.R. §§ 20.700, 20.1304 (2013).

Accordingly, these claims are REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a VLJ of the Board.  Notify the Veteran of the date, time, and location of his hearing.  Put a copy of this notification letter in the claims file.  


He has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

